                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:21-CV-00335-GCM
 ANDRE ANTONIO DAVIS,

                  Plaintiff,

     v.                                                             ORDER

 ALPHABET GOOGLE,
 SUNDAR PICHAI,
 BLACKROCK FUND ADVISORS,
 THE VANGUARD GROUP,

                  Defendants.


          This matter is before the Court sua sponte. The pro se Plaintiff filed his Complaint on July

12, 2021 and filed his Amended Complaint on July 15, 2021. The Court has reviewed the

Amended Complaint and it appears that the Amended Complaint is frivolous on its face and fails

to state a claim upon which relief can be granted. Accordingly,

          IT IS THEREFORE ORDERED that the Amended Complaint is hereby dismissed with

prejudice, and the clerk is directed to close this case.



                                            Signed: July 21, 2021




            Case 3:21-cv-00335-GCM Document 6 Filed 07/21/21 Page 1 of 1
